Title: [Diary entry: 12 February 1787]
From: Washington, George
To: 

Monday 12th. Mercury at 36 in the Morning—42 at Noon and 40 at Night. The Sun rose clear, and the Morning was tolerably free from clouds but it soon over cast, and all the latter part of the day had great appearances of Snow or rain. Rid to the Plantations at The Ferry, French’s, Dogue run and Muddy hole—Plowing at the Ferry in the New Meadw. and at French’s in field No.  intended for Turnips Potatoes &ca. Field No. 5 in which they had been plowing for Oats & Barley being too wet. Three Plows from Muddy hole went to work at this place about Noon. Neither the Dogue run, nor Neck Plows were at Work to day. Mr. Lear went to an Assembly at Alexandria to be held this evening and Mr. John Dandridge came from Abingdon here to Dinner.